Exhibit 10.2
AMENDED AND RESTATED
MANUFACTURER’S REPURCHASE AGREEMENT
     This AMENDED AND RESTATED MANUFACTURER’S REPURCHASE AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this “Repurchase
Agreement”), dated as of February 28, 2011, is among POLARIS INDUSTRIES INC., a
Minnesota corporation (“PII”), POLARIS INDUSTRIES INC., a Delaware corporation
(“Manufacturer”), and POLARIS SALES INC., a Minnesota corporation (“PSI”), with
each of their principal business addresses at 2100 Highway 55, Medina, MN 55340
(collectively and each individually, “Polaris”), and POLARIS ACCEPTANCE, an
Illinois general partnership, with its principal office at 5595 Trillium
Boulevard, Hoffman Estates, IL 60192 (“PA”).
     Polaris and PA are parties to that certain Manufacturer’s Repurchase
Agreement, dated February 7, 1996, as amended through the date hereof (the
“Original Repurchase Agreement”); and
     Polaris and PA desire to amend and restate the Original Repurchase
Agreement in its entirety as set forth herein.
     In consideration of PA advancing against or otherwise acquiring Invoices
(as herein defined), and in consideration of the promises herein contained the
parties hereby agree as follows:
     1. Capitalized terms used, but not otherwise defined, herein shall have the
following meanings:
     “ATV” means an all terrain vehicle.
     “Business Day” means any day the Federal Reserve Bank of Chicago is open
for the transaction of business.
     “Dealer” means any person, firm or corporation which bought or buys
Inventory at wholesale from any Polaris Entity and sells Inventory at retail or
otherwise.
     “Inventory” means all of the following: (i) all Wholegoods Inventory,
(ii) all PG&A Inventory, and (iii) all Trade-In Inventory.
     “Invoice” means a note, invoice, bill of sale, inventory schedule or other
evidence of indebtedness or obligation arising out of and contemporaneously with
the sale or delivery of Inventory by any Polaris Entity to Dealer.
     “PG&A Inventory” means, individually and collectively, all parts, garments,
oil and lubricating products, or accessories which are manufactured, sold or
distributed by any Polaris Entity.
     “Polaris Entity” means, individually and collectively, PII, Manufacturer,
PSI and any direct or indirect subsidiary of PII.
Amended and Restated
Manufacturer’s Repurchase Agreement

1



--------------------------------------------------------------------------------



 



     “Program Letter” means that certain Amended and Restated Program Letter,
dated as of February 28, 2011, between PA and Polaris, as amended, restated,
supplemented or otherwise modified from time to time.
     “Trade-In Inventory” means, individually and collectively, all used
snowmobiles, ATVs, side-by-side vehicles or motorcycle units tendered to a
Dealer as a trade-in, of whatever make, brand or model, in connection with a
Dealer’s sale of an item of new inventory manufactured, sold or distributed by
any Polaris Entity provided such units are financed by PA.
     “Wholegoods Inventory” means, individually and collectively, all
snowmobiles, ATVs, side-by-side vehicles or motorcycles manufactured, sold or
distributed by any Polaris Entity.
     2. PA, from time to time, may advance against, otherwise acquire or enter
into Invoices acceptable to PA, executed by or on behalf of Dealers in
accordance with PA’s plan or plans of financing in effect from time to time,
including, without limitation, the Program Letter. Such Dealers shall be of
acceptable credit and financial responsibility to PA.
3. (a) If PA shall repossess or come into possession of any Wholegoods Inventory
covered by any Invoice, Polaris will purchase from PA, upon demand, such
Wholegoods Inventory as may be repossessed or that PA may come into possession
of, wherever located, and will pay PA therefor, in cash or by credit memo and
within thirty (30) days, an amount equal to the unpaid balance of the original
Invoice with respect to such Wholegoods Inventory, if such Wholegoods Inventory
is (i) in new and unused condition or (ii) in new and unused condition, but
subject only to wear and tear incident to display or demonstration.
     (b) If PA shall repossess or come into possession of any Trade-In
Inventory, Polaris will purchase from PA, upon demand, such Trade-In Inventory
as may be repossessed or that PA may come into possession of, wherever located,
and will pay PA therefor, in cash or by credit memo and within thirty (30) days,
an amount equal to the unpaid balance of the amount advanced by PA to such
Dealer with respect to such Trade-In Inventory.
     (c) If PA shall repossess or come into possession of any PG&A Inventory
covered by any Invoice, Polaris shall use all reasonable efforts to assist PA in
disposing of such PG&A Inventory for the highest possible price through
Polaris’s contacts in the industry. These reasonable efforts may include the
repurchase of PG&A Inventory from PA by Polaris in an amount equal to the
original Invoice less a fifteen percent (15%) restocking fee when such PG&A
Inventory can be resold by Polaris to one of Polaris’s Dealers at an amount not
less then the Invoice price less the fifteen percent (15%) restocking fee, it
being understood however, that Polaris shall not be obligated to repurchase any
such PG&A Inventory.
     (d) In addition, Polaris shall pay PA all reasonable costs and expenses,
including reasonable attorneys’ fees, incurred by PA as related to Polaris’s
purchase
Amended and Restated
Manufacturer’s Repurchase Agreement

2



--------------------------------------------------------------------------------



 



obligations with respect to the above described Inventory. Polaris will not
assert any interest in or any title to such repossessed Inventory until the said
purchase price therefor has been paid to PA in full, in cash or by credit memo.
     (e) Notwithstanding the terms in paragraphs 3(a) through 3(c) above,
Polaris’s purchase obligation in any calendar year under this Repurchase
Agreement shall not exceed fifteen percent (15%) of the average month-end
balance of total outstandings for Inventory financed by PA the prior calendar
year. The calendar year in which PA tenders the Inventory to Polaris for
purchase shall be the calendar year in which Polaris incurs the purchase
obligation. However, Polaris’s purchase limit relates only to Inventory PA
repossesses or comes into possession of because a Dealer is in default to PA
under the terms of its financing arrangement or because a Dealer is experiencing
some type of financial difficulty.
     (f) PA may, from time to time, extend loans to Dealers to enable such
Dealers to finance Capital Assistance Dealer Recovery fees and/or cancellation
fees charged to such Dealers by any Polaris Entity (“Manufacturer Fees”). In
addition to all other obligations of Polaris set forth in this Repurchase
Agreement, including, but not limited to, Polaris’s obligation to repurchase
Inventory, in consideration of financing provided or to be provided by CDF to
Dealers and for other good and valuable consideration received, Polaris
unconditionally and absolutely guarantees to CDF the immediate payment when due
of one hundred percent (100%) of all current and future Liabilities which any
Dealer owes to CDF as a result of CDF’s extension of financing to such Dealer
for Manufacturer Fees. The term “Liabilities” as used in this paragraph means
the principal balance and any finance charges due and owing to CDF by a Dealer
and all costs and expenses (including, without limitation, reasonable attorneys’
fees) incurred by CDF in attempting to collect such balance and charges from
such Dealer. Polaris will immediately pay CDF the amount owed under the terms of
this paragraph on receipt of notice from CDF that Liabilities exist with respect
to any Dealer.
This guaranty will not be released, discharged or affected by the impairment,
sale or other disposition of any collateral that is security for any Dealer’s
debt to CDF. Polaris will pay CDF even if CDF has not: (i) notified the
applicable Dealer that it is in default, or (ii) exercised any of its rights or
remedies against such Dealer, any other person or any current or future
collateral. If any Dealer hereafter undergoes any change in its ownership,
identity or organizational structure, this guaranty will extend to all current
and future obligations which such new or changed legal entity owes to CDF.
Polaris irrevocably waives any right of contribution from any third party,
notice of the number and amount of advances made by CDF to any Dealer in
reliance on this guaranty and any claim or action against any Dealer, all rights
of offset against CDF or any Dealer, and all defenses to the enforceability of
this guaranty (including, without limitation, fraudulent inducement). Polaris
further waives all defenses based on suretyship or impairment of collateral and
defenses which any Dealer may assert on the underlying debt, including, but not
limited to, breach of warranty, fraud, payment of disputed amounts, statute of
frauds, bankruptcy, statute of limitations, lender liability and deceptive trade
practices.
Amended and Restated
Manufacturer’s Repurchase Agreement

3



--------------------------------------------------------------------------------



 



     4. Polaris warrants that: (a) all Invoices issued by Polaris represent
valid obligations of the applicable Dealer, are legally enforceable according to
their terms and relate to bonafide, original acquisition sales of Inventory
(except for items of Trade-In Inventory) by Polaris to such Dealer without any
claim, offset or defense to payment by such Dealer; (b) at the time of each such
sale, all Inventory (except for items of Trade-In Inventory) is in new and
unused condition and is of the kind, quality and condition represented or
warranted to the applicable Dealer; (c) the applicable Dealer requested that the
acquisition of Inventory be financed by PA; (d) Polaris’s title to all Inventory
(except for items of Trade-In Inventory) is free and clear of all liens and
encumbrances when transferred to the applicable Dealer; (e) all Inventory
(except for items of Trade-In Inventory) subject to this Repurchase Agreement
meets or exceeds any and all applicable federal and state safety standards; and
(f) Polaris transfers to the applicable Dealer all its right, title and interest
in and to the Inventory shown on each such Invoice. In the event of breach of
any of the above warranties, Polaris will, upon written request, purchase from
PA the Invoice covering the Inventory (except for items of Trade-In Inventory)
with respect to which the warranty has been breached and will pay therefor, in
cash or by credit memo, an amount equal to the original amount of the Invoice or
related Invoice, together with all reasonable costs and expenses, including
reasonable attorneys’ fees, incurred by PA in connection with such breach.
     5. Each of the Polaris entities covenants as follows: (a) except for items
of Trade-In Inventory, all Inventory financed by PA shall be subject to
applicable product warranties of Polaris, and (b) except for items of Trade-In
Inventory, Polaris agrees to perform, or cause to be performed, all repairs,
modifications and/or other acts required by Polaris pursuant to said product
warranties. All expenses of performance under this paragraph shall be paid by
Polaris.
     6. Polaris waives: notice of non-payment; protest and dishonor and notice
of protest and dishonor of any Invoice purchased, otherwise acquired or entered
into by PA; notice of PA’s acceptance of this Repurchase Agreement; and all
other notices to which Polaris might otherwise be entitled by law. PA may, at
any time or times without notice to or further consent of Polaris, renew and
extend the time of payment of Invoices or Inventory covered thereby and waive or
modify performance of such terms and conditions of its financing arrangements
with Dealers, as PA may determine to be reasonable, and no such renewal,
extension, compromise, adjustment, waiver or modification shall affect the
liability of Polaris hereunder.
     7. The terms and conditions of this Repurchase Agreement and the
obligations of Polaris under this Repurchase Agreement shall apply to all
Invoices financed by PA and all Inventory held by PA as collateral relating such
Invoices, including, without limitation, (i) all Invoices which PA refinances
for any Dealer by means of a buyout of such Dealer’s debt from another financing
source or otherwise and (ii) all Inventory held by PA as collateral relating to
such Invoices.
     8. This Repurchase Agreement is not intended to supersede any agreements
(other than the Original Repurchase Agreement) between GE Commercial
Distribution Finance Corporation (successor to Transamerica Commercial Finance
Corporation) or any affiliate thereof (collectively, “GECDF”) and any Polaris
Entity or between GE Commercial Distribution Finance Canada (successor to
Transamerica Commercial Finance Corporation Canada) (“GECDF Canada”) and
Polaris.
Amended and Restated
Manufacturer’s Repurchase Agreement

4



--------------------------------------------------------------------------------



 



     9. This Repurchase Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the parties hereto. PA may assign this
Repurchase Agreement, in whole or in part, to any of its subsidiary or
affiliated companies or other assignees and, upon such assignment, any such
assignee shall be subject to the obligations of PA and entitled to the benefit
of all of the covenants and obligations of Polaris herein set forth. None of the
Polaris entities may assign this Repurchase Agreement without PA’s written
consent.
     10. Either Polaris or PA may cancel this Repurchase Agreement at any time,
upon thirty (30) days notice in writing to the other of its intention to cancel.
Notwithstanding the foregoing, either Polaris or PA may elect to terminate this
Repurchase Agreement immediately upon notice to the other party, if any of such
other party is in default under the terms of this Repurchase Agreement, is
insolvent, is in receivership or is not paying its debts when due. The
termination of this Repurchase Agreement shall in no manner affect, limit or
modify the obligations of Polaris as to Invoices purchased, otherwise acquired
or entered into by PA prior to the effective date of termination or as to any
other obligation hereunder incurred prior to such termination.
     11. The respective representations, warranties, liabilities and obligations
of the parties under this Repurchase Agreement shall be performed by said
parties; provided, however, if any representation, warranty, liability or
obligation of a party is delegated by such party to, undertaken by or performed
by such party’s subsidiaries or affiliates, then such party shall remain fully
responsible for such representation, warranty, liability or obligation.
     12. Each of PII, Manufacturer and PSI shall be jointly and severally liable
with each other for all representations, warranties, liabilities and obligations
of any such party under this Repurchase Agreement, and each such party
irrevocably appoints the others as its agent for receiving and delivering all
notices, communications, consents or any other information under this Repurchase
Agreement.
13. (a) All references herein and in the Program Letter to receivables of PA
shall be deemed to refer to all receivables owned by PA and accounted for on its
books and records as well as all receivables which have been sold by PA into a
Securitization Facility (as defined in that certain Amended and Restated
Partnership Agreement, between Polaris Acceptance Inc. and CDF Joint Ventures,
Inc., dated as of February 28, 2011 (the “Partnership Agreement”)).
     (b) All references herein and in the Program Letter to financial results of
PA shall be calculated to include results for both non-securitized and
Securitized Receivables (as defined in the Partnership Agreement) originated by
PA. Such financial results shall be calculated as they currently are with regard
to non-securitized receivables owned by PA and shall be calculated in a similar
fashion for all Securitized Receivables. Such calculations for Securitized
Receivables shall include, but shall not be limited to, the payment performance
of such receivables, the revenue derived from such receivables, losses incurred
with respect to such receivables, the expenses allocated to the servicing and
collection of such receivables and the debt allocated to such receivables in a
manner consistent with the equity structure of PA, in the same fashion as
financial results are calculated for receivables retained by PA.
Amended and Restated
Manufacturer’s Repurchase Agreement

5



--------------------------------------------------------------------------------



 



     (c) All references herein and in the Program Letter to the return on
investment of PA shall be based upon all equity on PA’s books and shall be
calculated with reference to the financial results of all receivables owned by
PA and accounted for on its books and records as well as the financial results
(calculated as described in Section 13(b) above) from the performance of all
Securitized Receivables.
     (d) All references herein and in the Program Letter to receivables of PA
for purposes of calculating receivables and amounts subject to the Free
Floorplan Fee (as defined in the Program Letter) shall be deemed to refer to all
receivables owned by PA and accounted for on its books and records as well as
all Securitized Receivables. Such calculations shall treat receivables on PA’s
books as well as Securitized Receivables identically for purposes of determining
when such receivables are subject to Free Floorplan Fees.
     (e) All references herein and in the Program Letter to obligations of
Polaris for the repurchase of Inventory shall be deemed to refer to all
Inventory securing receivables owned by PA as well as Inventory securing
Securitized Receivables. All references herein and in the Program Letter to
obligations owed by Dealers to PA in connection therewith shall be deemed to
include obligations owed by Dealers under receivables owned by PA as well as
obligations owed by Dealers relating to Securitized Receivables.
     14. This Repurchase Agreement amends, restates and supersedes the Original
Repurchase Agreement in its entirety.
     15. This Repurchase Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.
[Remainder of page blank]
Amended and Restated
Manufacturer’s Repurchase Agreement

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Repurchase Agreement to be
executed this 28th day of February, 2011.

            POLARIS INDUSTRIES INC., a Minnesota corporation (“PII”)
      By:   /s/ Michael Malone         Name:   Michael Malone        Title:  
Vice President — Finance, Chief Financial Officer        POLARIS INDUSTRIES
INC., a Delaware corporation
(“Manufacturer”)
      By:   /s/ Michael Malone         Name:   Michael Malone        Title:  
Vice President — Finance, Chief Financial Officer        POLARIS SALES INC., a
Minnesota corporation (“PSI”)
      By:   /s/ Michael Malone         Name:   Michael Malone        Title:  
Vice President — Finance, Chief Financial Officer   

            POLARIS ACCEPTANCE, an Illinois general partnership (“PA”)
    By:   Polaris Acceptance Inc.         Its General Partner   

        By:   /s/ Michael Malone         Name:   Michael Malone        Title:  
Vice President — Finance,
Chief Financial Officer   

            By:   CDF Joint Ventures, Inc.         Its General Partner   

        By:   /s/ John E. Peak         Name:   John E. Peak        Title:   Vice
President     

Amended and Restated
Manufacturer’s Repurchase Agreement

7